DETAILED ACTION
Status of the claims
Claims 10, 15-28, 30, 79 and 81-85 are pending and examined on merits in this office action. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 10, 19-26, 79, and 81-84 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sperling et al (Phil. Trans. R Soc.; published March 28, 2010; hereinafter “Sperling”) in view of Karyakin et al (Anal. Chem. 2000; hereinafter “Karyakin”) and Rosario et al (Cancer Res. 1990, hereinafter “Rosarrio”).
In regards to claims 10, 23, 25-26, 79, 81 and 84 Sperling teaches functionalization of nanoparticles for bioconjugation (see the title). Sperling teaches that proper surface functionalization of nanoparticle is prerequisite for their interaction (abstract). Sperling teaches surface modification and functionalization with a special focus on gold and semiconductor nanoparticles (page 1334). Sperling teaches providing nanoparticles with ligand molecules bound to it. Sperling teaches that ligand molecules bound to the nanoparticle not only control the growth of the particle during synthesis, but also prevent aggregation (page 1335). Sperling teaches various ligands including triphenylphosphine coated nanoparticle for stabilization of the nanoparticles (Fig.1). 
Sperling teaches attaching thiol containing compounds to phosphine coated nanoparticle by ligand exchange by adding thiol-containing ligand to the phosphine coated nanoparticles, which replaces the phosphine and attached the thiol containing compound to the nanoparticle (page 1337. See “ligand exchange”). Sperling teaches that this strategy is commonly used to attach thiol-modified DNA to nanoparticles. Sperling further teaches that if the particles are not completely saturated with the new ligand molecule, the remaining phosphine molecules covering the surface help in stabilizing the nanoparticle (page 1337, see “ligand exchange”). 
As described above, Sperling teaches and/or makes obvious of attaching thiol containing biomolecules to phosphine coated nanoparticles (e.g. arylphosphine coated nanoparticle) by exchange of phosphine group with the thiol containing biomolecules (e.g. thiol containing DNA) for attachment of the thiol containing biomolecules. Sperling thiol containing ligand, as for example, thiol containing DNA, but however, does not mentions attaching antibody to the nanoparticles. 
Karyakin teaches oriented immobilization of antibodies onto gold surfaces via their native thiol groups (see title). Karyakin teaches that immobilization of antibody (e.g. rabbit, mouse, and antibody against rabbit or mouse immunoglobulin) via their native thiol groups on gold nanoparticle surface provides orientation of IgG fragments and which maintain high antigen binding constant (Abstract). Karyakin teaches reducing antibody with a reducing agent (e.g. 2-mercaptoethylamine, a monothiol compound) directly to the gold surface (see Fig.1).  Karyakin teaches that the direct attachment seems to be the most important for immunosensors (Introduction).  Karyakin teaches that the amount of disulfide bonds between heavy chains is dependent on the type of immunoglobulins. 
Rosario teaches sight specific labeling of antibody through sulfhydryl site specific reduction (Title and Abstract). Rosario teaches selective partial reduction of the interchain disulfides of IgG antibody using DTT for labeling (page 805 and Fig. 1)

    PNG
    media_image1.png
    438
    919
    media_image1.png
    Greyscale
. Rosario teaches that the heavy and light chains of the reduced antibody do not undergo complete dissociation even after alkylation (page 805) indicating that the antibody structure is intact. Rosario teaches that partial reduction disulfide bonds with DTT provides viable sites for attaching labels without significant loss of in vitro and in vivo immunoreactivity (Abstract).
Therefore, from the description in mind of Sperling, Karyakin and Rosarrio, it would be obvious to one of ordinary skilled in the art to easily envisage immobilization of antibody to the phosphine coated gold surface of Sperling with the expectation of expanding the arsenal of nanoparticle specific binding partner conjugates and in vitro and in vivo immunoreactivity, one of ordinary skilled in the art, with the expectation of improving immunoreactivity and with the expectation of expanding the arsenal of reducing agent, would obviously consider the alternative DTT reducing agent for sight specific labeling because Rosario teaches partial reduction with DTT in vitro and in vivo immunoreactivity.
In regards to claims 19 and 20, Sperling teaches that nanoparticle sizes between 1 and 100nm and also discloses core diameter of 5nm (page 1352, 4th para) and thus various sizes of nanoparticles would be considered obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of “about 1-5%” while the claim was limited to “more than 5%.” The court held that “about 1-5%” allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of “50 to 100 Angstroms” considered prima facie obvious in view of prior art reference teaching that “for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms].” The court stated that “by stating that suitable protection’ is provided if the protective layer is about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.”). 
In regards to claims 21 and 22, Sperling teaches various ligands including triphenylphosphine coated nanoparticle for stabilization of the nanoparticles (Fig.1) and attaching thiol containing compounds to the phosphine coated nanoparticle by ligand exchange by adding thiol-containing ligand to the phosphine coated nanoparticles. Sperling also teaches sulfonated phosphines (page 1337, line 15 and 
In regards to claims 23 and 24, Karyakin discloses various antibodies such as rabbit, mouse, and antibody against rabbit or mouse immunoglobulin, and thus various antibodies for immobilization would be obvious absent showing of unexpected advantages with a particular antibody.
In regards to claims 82, and 83, Rosarrio teaches incubation of IgG2a antibody for 5 hours at 37°C, but however, depending on the antibody types, concentration of the reducing agent and the sample composition, various incubation time and temperatures for optimization would be considered obvious because generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454,456, 105 USPQ 233, 235 (CCPA 1955).
Claims 10, 15-26, 79, and 81-85 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sperling et al (Phil. Trans. R Soc.; published March 28, 2010; hereinafter “Sperling”) in view of Karyakin et al (Anal. Chem. 2000; hereinafter “Karyakin”) and Rosario et al (Cancer Res. 1990, hereinafter “Rosarrio”) as described above for claims 10-11, 13, 19-26, 79 and 80, and further in view of Bauer et al (US 2006/0246524A1).

Sperling teaches various ligands including triphenylphosphine coated nanoparticle for stabilization of the nanoparticles (Fig.1) and attaching thiol containing compounds to the phosphine coated nanoparticle by ligand exchange by adding thiol-containing ligand to the phosphine coated nanoparticles. The combination of the reference teaches attaching reduced antibody to surface of arylphosphine-nanoparticle composite. Karyakin teaches reducing antibody with a reducing agent (e.g. 2-mercaptoethylamine) to liberate the thiol groups for attachment of the antibody to gold surface, which provides oriented immobilization of the antibody with the antigen binding site (Fig.1). Karyakin also teaches that the amount of disulfide bonds between heavy chains is dependent on the type of immunoglobulins, but however, does not mention the number of particles attached to a single antibody via the thiol linkages as described in claims 15-18 and 85.
Bauer teaches reduction of specific binding moiety with a reducing agent  wherein the reducing agent may include various reducing agents such as 2-mercaptoethanol, 2-mercaptoethylamine and dithiothretol (DTT) and the average number of thiols liberated are about 1 and about 10 (paragraph [0069] (paragraphs [0056], [0085]). Bauer specifically teaches utilizing DTT for reduction of antibody for providing 2 and about 6 thiols per antibody (paragraph [0079]). Bauer teaches attachment of plurality 
Karyakin teaches reducing antibody with a reducing agent (e.g. 2-mercaptoethylamine) to liberate the thiol groups for attachment of the antibody to gold surface and also teaches that the number of between heavy chains is dependent on the type of immunoglobulins, and thus binding of one or more nanoparticles to a single antibody would be expected depending on the thiol groups and moreover, the adjustment of reaction condition for binding of one or more nanoparticle to a single antibody would be considered routine optimization and are within the purview of one or ordinary skilled in the art. Moreover, given the fact that various reducing agent can be utilized for reduction of antibody for liberation of the thiol groups, various reducing agents including 2-mercaptoethylamine and dithiothretol (DTT) would be obvious to one of ordinary skilled in the art. Moreover, the process would expect to liberate one or more thiol groups in view of Karayakin and Bauer and one or more nanoparticle would be expected to be linked to a single antibody and in view of Bauer, one of ordinary skilled in the art can easily manipulate numbers of thiol groups to liberate and thus optimizing reaction conditions to provide conjugate of antibody with various number of nanoparticles would be obvious and would be within the purview of one of ordinary skilled in the art.
Claims 10, 15-28, 30, 79, and 81-85 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sperling et al (Phil. Trans. R Soc.; published March 28, 2010; hereinafter “Sperling”), Karyakin et al (Anal. Chem. 2000; hereinafter “Karyakin”), Rosario et al (Cancer Res. 1990, hereinafter “Rosarrio”) and Bauer et al (US et al (J. Am. Chem. Soc. 2000).
Sperling in view of Karyakin, Rosarrio and Bauer has been described above which makes obvious of nanoparticle conjugated with antibody through thiol groups of reduced antibody wherein the antibody is conjugated by exchange of arylphosphine (ligand exchange) on arylphosphine nanoparticle composite. Sperling teaches various ligands including triphenylphosphine coated nanoparticle for stabilization of the nanoparticles (Fig.1) and attaching thiol containing compounds to the phosphine coated nanoparticle by ligand exchange by adding thiol-containing ligand to the phosphine coated nanoparticles. The combination of the reference teaches attaching reduced antibody to surface of arylphosphine-nanoparticle composite. Karyakin teaches reducing antibody with a reducing agent (e.g. 2-mercaptoethylamine) to liberate the thiol groups for attachment of the antibody to gold surface, which provides oriented immobilization of the antibody with the antigen binding site (Fig.1). Karyakin also teaches that the amount of disulfide bonds between heavy chains is dependent on the type of immunoglobulins and in view of the reference of Bauer teaches liberation of multiple thiol groups and attachment of multiple nanoparticles. The references however does not mention the process of producing arylphosphine-gold nanoparticle composite as claimed in claims 27-28 and 30.
Weare discloses improved synthesis of small phosphine-stabilized gold nanoparticles (Title). Weare teaches reacting gold precursor (HAuCl4) with triphenylphosphine thereby producing AuCl(PPh3) (auric acid-triphenylphosphine) nd col., 3rd paragraph).
Therefore, from the above description in mind, providing gold particle using the method of Weare for immobilization of antibody would be obvious to one of ordinary skilled in the art.
Response to argument
Applicant's arguments filed 01/21/2021 regarding the rejections under 35 USC 103 have been fully considered but are rendered moot in view of the new grounds of rejections as described in the office action necessitated by Applicant’s amendments.
Applicants argued that Karaykin does not described coupling of antibody having two heavy chains and two light chains to any gold surface and given the teaching of Karaykin, the skilled artisan at the time of the invention would not have considered it possible to couple an intact reduced antibody with a gold nanoparticle, as in claims 10, 79, and 85 and certainly not with any reasonable expectation of success in arriving at the claimed invention.
The above arguments have fully been considered but are not found persuasive because contrary to Applicant’s assertion, as described in the above rejection, at the time the invention was made, providing thiol group on intact antibody linked by at least one disulfide bridges by partial reduction for attaching to thiol reactive compounds are known (Rosarrio). Rosario teaches that partial reduction disulfide bonds with DTT provides viable sites for attachment of labels without significant loss of in vitro and in vivo immunoreactivity and thus, contrary to Applicant’s assertion, there is a strong 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQUL HAQ whose telephone number is (571)272-6103.  The examiner can normally be reached on Mon-Fri 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAFIQUL HAQ/
Primary Examiner, Art Unit 1641